DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Smith (US 2002/0152255 A1) failed to disclose sending, to an operating system (OS) executing on the computing device, a request for information relating to one or more OS accessibility settings defining one or more of OS-level accessibility features that facilitate a user's interaction with the computing device; receiving, from the OS, a response including the information relating to the one or more OS accessibility settings, determining, based on the received response, a correspondence between one or more of OS-level accessibility features and one or more application-level accessibility features, wherein the one or more application-level accessibility features facilitate the user's interaction with the application; determining, based on the determined correspondence, one or more application accessibility settings defining the one or more application-level accessibility features; and applying the one or more application accessibility settings to a user interface associated with the application.
Instead, Smith discloses providing a plurality of accessibility profiles, each accessibility profile containing one or more definitions of system accessibility performance characteristics; and setting system accessibility performance characteristics according to definitions contained within a selected accessibility profile.
Regarding claim 21, the prior art of record, Smith (US 2002/0152255 A1) failed to disclose a computing device executing an operating system (OS) and an application, comprising: a processor; and a computer-readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the application to perform: sending, to the OS, a request for information relating to one or more OS accessibility settings defining one or more of OS-level accessibility features that facilitate a user's interaction with the computing device; receiving, from the 
Instead, Smith discloses a system comprising a memory including instructions for providing a plurality of accessibility profiles, each accessibility profile containing one or more definitions of system accessibility performance characteristics; and setting system accessibility performance characteristics according to definitions contained within a selected accessibility profile.
Regarding claim 30, the prior art of record, Smith (US 2002/0152255 A1) failed to disclose a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to control an application executing on a computing device to perform: sending, to an operating system (OS) executing on the computing device, a request for information relating to one or more OS accessibility settings defining one or more of OS-level accessibility features that facilitate a user's interaction with the computing device; receiving, from the OS, a response including the information relating to the one or more OS accessibility settings; determining, based on the received response, a correspondence between one or more of OS-level accessibility features and one or more application-level accessibility features, wherein the one or more application-level accessibility features facilitate the user's interaction with the application; determining, based on the determined correspondence, one or more application accessibility settings defining the one or more application-level accessibility features; and applying the one or more application accessibility settings to a user interface associated with the application.
Instead, Smith discloses a system comprising a memory including instructions for providing a plurality of accessibility profiles, each accessibility profile containing one or more definitions of system accessibility performance characteristics; and setting system accessibility performance characteristics according to definitions contained within a selected accessibility profile.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194